

	

		III

		109th CONGRESS

		1st Session

		S. RES. 308

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Durbin (for himself,

			 Mr. Alexander, Mr. Feingold, Mr.

			 Craig, Mr. Akaka,

			 Mr. Coleman, and

			 Mr. Cochran) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating 2006 as the Year of

		  Study Abroad.

	

	

		Whereas ensuring that the citizens of the United States

			 are globally literate is the responsibility of the educational system of the

			 United States;

		Whereas educating students internationally is an important

			 way to share the values of the United States, to create goodwill for the United

			 States around the world, to work toward a peaceful global society, and to

			 increase international trade;

		Whereas, according to a 2002 American Council on Education

			 poll, 79 percent of people in the United States agree that students should have

			 a study abroad experience sometime during college, but only 1 percent of

			 students from the United States currently study abroad each year;

		Whereas study abroad programs help people from the United

			 States to be more informed about the world and to develop the cultural

			 awareness necessary to avoid offending individuals from other countries;

		Whereas a National Geographic global literacy survey found

			 that 87 percent of students in the United States between the ages of 18 and 24

			 cannot locate Iraq on a world map, 83 percent cannot find Afghanistan, 58

			 percent cannot find Japan, and 11 percent cannot even find the United

			 States;

		Whereas studying abroad exposes students from the United

			 States to valuable global knowledge and cultural understanding and forms an

			 integral part of their education;

		Whereas Congress recognized through the Higher Education

			 Act of 1965 (20 U.S.C. 1001 et seq.) that the security, stability, and economic

			 vitality of the United States in an increasingly complex global age depend

			 largely upon having a globally competent citizenry and the availability of

			 experts specializing in world regions, foreign languages, and international

			 affairs;

		Whereas the Coalition for International Education, an ad

			 hoc group of higher education organizations with interests in the international

			 education programs of the Department of Education, and Government

			 Accountability Office reports have found that Federal agencies, educational

			 institutions, and corporations in the United States are suffering from a

			 shortage of professionals with international knowledge and foreign language

			 skills;

		Whereas, according to the Coalition for International

			 Education, institutions of higher education in the United States are struggling

			 to graduate enough students with the language skills and cultural competence

			 necessary to meet the current demands of business, government, and educational

			 institutions;

		Whereas a survey done by the Institute for the

			 International Education of Students shows that studying abroad influences

			 subsequent educational experiences, decisions to expand or change academic

			 majors, and decisions to attend graduate school;

		Whereas substantive research literature demonstrates that

			 some of the core values and skills of higher education are enhanced by

			 participation in study abroad programs;

		Whereas study abroad programs not only open doors to

			 foreign language learning, but also empower students to better understand

			 themselves and others through a comparison of cultural values and ways of

			 life;

		Whereas study abroad programs for students from the United

			 States can provide specialized training and practical experiences not available

			 at institutions in the United States;

		Whereas a blue ribbon task force of NAFSA: Association of

			 International Educators, a global association of individuals dedicated to

			 advancing international education and exchange, found that a national effort to

			 promote study abroad programs is needed to address a serious deficit in global

			 competence in the United States;

		Whereas the bipartisan, federally-appointed Commission on

			 the Abraham Lincoln Study Abroad Fellowship Program, established pursuant to

			 section 104 of the Miscellaneous Appropriations and Offsets Act, 2004 (division

			 H of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat.

			 435)), is scheduled to make recommendations by December 1, 2005, for a national

			 study abroad program to meet this need: Now, therefore, be it

		

	

		That the Senate—

			(1)designates 2006

			 as the Year of Study Abroad;

			(2)encourages

			 secondary schools, institutions of higher learning, businesses, and government

			 programs to promote and expand study abroad opportunities; and

			(3)encourages the

			 people of the United States to—

				(A)support

			 initiatives to promote and expand study abroad opportunities; and

				(B)observe the

			 Year of Study Abroad with appropriate ceremonies, programs, and

			 other activities.

				

